DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.

Response to Amendment
Claims 1 and 3-21 were previously pending and subject to a final action filed 08/25/2022. In the response filed 11/15/2022, claims 1, 4-6, 8-9, 12, 16- 17, and 19-20 were amended. Therefore, claims 1, and 3-21 are currently pending and subject to the non-final action below.

Response to Arguments
Applicant's arguments filed 09/01/2022, with respect to claims 1 and 3-20 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the new combinations of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Koike (US PGPUB: 20090037101, Filed Date: Feb. 27, 2006) in view of Seidman (US PGPUB: 20110193795, Filed Date: Aug. 24, 2010) in view of Sheha (US PGPUB: 20080076451 A1, Filed Date: Nov. 29, 2007).
Regarding independent claim 1, Koike teaches: A method of performing a query comprising: (Koike – [0001] The present invention particularly relates to a navigation system that displays an object image for displaying a POI category for which searching is desired in the area of the map displayed on display means, and searches for a POI specified by the object image by using drag-and -drop on the map that has the object image displayed.)
providing, by one or more processors, a digital map for display; (Koike − [0153] FIG. 4 is a diagram showing the configuration of the display screen in the portable terminal device according to the present invention; [0196] Positioning means 22 is composed of a GPS processing circuit or the like, receives and processes a GPS satellite signal, and represents the current position of the portable terminal device 20 as a longitudinal and latitudinal position.)
providing, by the one or more processors, a first set of preformulated queries for display; (Koike – [0201-0202] displays a map image MAP such as that of FIG. 4, and displays an object image group OBJ nearby. The data of the object image displayed in the object image group OBJ is stored in the means 27 for detecting operation on object image. Object images OBJ1 to OBJ10 displayed in the object image group OBJ show specific POI categories, and are assigned the codes of the POI categories. POI categories represent the preformulated query.)
receiving an input applied to at least one of the first set of preformulated queries, wherein the input indicates an application of the at least one of the first set of preformulated queries to a selected region of the digital map; (Koike − [0029] The present invention using a configuration in which an object image is displayed for representing POI categories for which a search is desired in the area of the map displayed on display means, and a POI specified by the object image is searched by dragging and dropping the object image on the map thus displayed. [0146] input means to drag and drop or otherwise operate a suryokun system object image that shows the POI category of the POI information for which a search is desired, and the POI thus searched can be displayed on the map image.)
performing, by the one or more processors, a geographic search based on the input applied to the at least one of the first set of preformulated queries; (Koike − [0029] The present invention using a configuration in which an object image is displayed for representing POI categories for which a search is desired in the area of the map displayed on display means, and a POI specified by the object image is searched by dragging and dropping the object image on the map thus displayed. [0146] input means to drag and drop or otherwise operate a suryokun system object image that shows the POI category of the POI information for which a search is desired, and the POI thus searched can be displayed on the map image. Perform the query on the area where the POI category was drop. Search POI for the desired POI category object, return POI and display on the map.)
providing for display in the digital map, by the one or more processors, a plurality of search results of the geographic search based on the input; (Koike − [0157-0158] [0213] FIG. 8 is diagram showing an example of the display screen of POI search results and route guidance to the POI, wherein FIG. 8A is a diagram showing an intermediate state of the route guidance display to three POI thus searches, and [0158] FIG. 8B is a diagram showing the final state of the route guidance display to three POI thus searched.)
Koike does not explicitly teach: and providing for display, by the one or more processors, a second set of preformulated queries based on the plurality of search results 
However, Seidman teaches: and providing for display, by the one or more processors, a second set of preformulated queries based on the plurality of search results (Seidman − [0078-0079] Filter mode. Once results appear on the screen, the filter and location buttons become active. See FIG. 11. In the Filter Mode example screenshot shown in FIG. 11, three scroll wheels appear with three selectable filters. The three scroll wheels that are selectable filters are the second set of preformulated queries.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Koike with Seidman since both inventions are in the same field of endeavor of providing geographical locations for Point of Interest (POI) in an electronic map. Adding the teaching of Seidman to include filtering mode for query the results of POI. One of ordinary skill in the art would have been motivated to make such modification to improve POI searching when choosing a POI category for displaying in an electronic map.
Koike does not explicitly teach: and one or more user preferences.
However, Sheha teaches: and one or more user preferences. (Sheha – [0033] In one embodiment, the `Best Categorical Rating Search` is based on the selection of a specific category or sub-category according to a user's set of preferences, such as searching for nearby Italian food with an overall rating of 32 or better (given a total scale of 40).)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Koike, Seidman and Sheha since each inventions are in the same field of endeavor of providing geographical locations for Point of Interest (POI) in an electronic map. Adding the teaching of Sheha to include user preferences under the filtering mode for query the results of POI. One of ordinary skill in the art would have been motivated to make such modification to improve POI searching when choosing a POI category for displaying in an electronic map.
Regarding dependent claim 3, Koike does not explicitly teach: filtering the search results based on a filtering command as received.
However, Seidman teaches: filtering the search results based on a filtering command as received. (Seidman − [0078-0079] Filter mode. Once results appear on the screen, the filter and location buttons become active. See FIG. 11. In the Filter Mode example screenshot shown in FIG. 11, three scroll wheels appear with three selectable filters.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Koike, Seidman and Sheha since each inventions are in the same field of endeavor of providing geographical locations for Point of Interest (POI) in an electronic map. Adding the teaching of Sheha to include user preferences under the filtering mode for query the results of POI. One of ordinary skill in the art would have been motivated to make such modification to improve POI searching when choosing a POI category for displaying in an electronic map.
Regarding dependent claim 4, Koike teaches: wherein providing, by the one or more processors, the at least one of the first set of preformulated queries in the digital map further comprises: detecting, by one or more processors, a geographic location of a user; (Koike − [0196] Positioning means 22 is composed of a GPS processing circuit or the like, receives and processes a GPS satellite signal, and represents the current position of the portable terminal device 20 as a longitudinal and latitudinal position.)
Koike does not explicitly teach: and marking, by one or more processors, the geographic location of the user in the digital map.
However, Seidman teaches: and marking, by one or more processors, the geographic location of the user in the digital map. (Seidman – [0056-0057] The user's current location, as determined by the geo-location subsystem, is the default. See FIG. 3 for an example of the Agree Use Location screen. [0058] Once the location is selected in step 130, the Locate Me default screen 400 appears showing a map in the top portion of the viewport with the selected or default location centered within the map. An icon (marker) in the center of the map is the geo-location of a user.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Koike, Seidman and Sheha since each inventions are in the same field of endeavor of providing geographical locations for Point of Interest (POI) in an electronic map. Adding the teaching of Sheha to include user preferences under the filtering mode for query the results of POI. One of ordinary skill in the art would have been motivated to make such modification to improve POI searching when choosing a POI category for displaying in an electronic map.
Regarding dependent claim 5, Koike teaches: wherein the application of the at least one of the first set of preformulated queries comprises a movement of the at least one of the first set of preformulated queries. (Koike − [0029] The present invention using a configuration in which an object image is displayed for representing POI categories for which a search is desired in the area of the map displayed on display means, and a POI specified by the object image is searched by dragging and dropping the object image on the map thus displayed. [0146] input means to drag and drop or otherwise operate a suryokun system object image that shows the POI category of the POI information for which a search is desired, and the POI thus searched can be displayed on the map image.)
Regarding dependent claim 6, Koike teaches: wherein the at least one of the first set of preformulated queries is represented as a textual bubble in the digital map. (Koike – [0201-0202] Object images OBJ1 to OBJ10 displayed in the object image group OBJ show specific POI categories, and are assigned the codes of the POI categories. POI categories represent the preformulated query. For example OBJ5 is an ATM POI category (textual bubble))
Regarding dependent claim 7, Koike teaches: wherein the textual bubble is editable. (Koike – [0241-0244] The POI information contained in an object image can treated as any of the following information. A: Spot name, address, a fixed telephone number, zip code (information indicating a specific facility) B: Pictograph, word. POI information contained in an object image can be searched on. The POI information is editable information.)
Regarding dependent claim 8, Koike teaches: wherein the at least one of the first set of preformulated queries comprises a textual label related to attributes or local resources in close proximity to the geographic location. (Koike − [0029] The present invention using a configuration in which an object image is displayed for representing POI categories for which a search is desired in the area of the map displayed on display means, and a POI specified by the object image is searched by dragging and dropping the object image on the map thus displayed. [0146] input means to drag and drop or otherwise operate a suryokun system object image that shows the POI category of the POI information for which a search is desired, and the POI thus searched can be displayed on the map image. [0196] Positioning means 22 is composed of a GPS processing circuit or the like, receives and processes a GPS satellite signal, and represents the current position of the portable terminal device 20 as a longitudinal and latitudinal position.)
Regarding dependent claim 9, Koike teaches: wherein the at least one of the first set of preformulated queries is presented at a preset location in the user interface irrelevant to a geographic location presented in the digital map. (Koike – [0201-0202] displays a map image MAP such as that of FIG. 4, and displays an object image group OBJ nearby. Located to the right of the map)
Regarding dependent claim 10, Koike teaches: wherein the input is a drag and drop command. (Koike – [0001] The present invention particularly relates to a navigation system that displays an object image for displaying a POI category for which searching is desired in the area of the map displayed on display means, and searches for a POI specified by the object image by using drag-and -drop on the map that has the object image displayed.)
Regarding dependent claim 11, Koike teaches: wherein the geographic search is completed by the drag and drop command applied in the digital map with minimum textual input. (Koike – [0001] The present invention particularly relates to a navigation system that displays an object image for displaying a POI category for which searching is desired in the area of the map displayed on display means, and searches for a POI specified by the object image by using drag-and -drop on the map that has the object image displayed.)
Regarding independent claim 12, claim 12 is directed to a computing device. Claim 12 have similar/same technical features/limitation as Claim 1 and the claims are rejected under the same rational.
Regarding dependent claim 13, Koike teaches: wherein the computing device is a GPS enabled portable device. (Koike − [0153] FIG. 4 is a diagram showing the configuration of the display screen in the portable terminal device according to the present invention; [0196] Positioning means 22 is composed of a GPS processing circuit or the like, receives and processes a GPS satellite signal, and represents the current position of the portable terminal device 20 as a longitudinal and latitudinal position.)
Regarding dependent claim 14, Koike teaches: wherein the computing device is a database server in communication with one or more user devices. (Koike − [0006] Therefore, the information distribution server is provided with a POI database in order to provide information related to these numerous POI to the user. [0035] POI search means for extracting the POI category or POI information from the operated object image, referencing the POI database, and extracting a POI; and [0036] the display means displays the POI searched by the POI search means on the map image.)
Regarding dependent claim 15, Koike teaches: wherein the input is a drag and drop command. (Koike – [0001] The present invention particularly relates to a navigation system that displays an object image for displaying a POI category for which searching is desired in the area of the map displayed on display means, and searches for a POI specified by the object image by using drag-and -drop on the map that has the object image displayed.)
Regarding dependent claim 16, Koike teaches: wherein the at least one of the first set of preformulated queries is represented as a textual bubble in the digital map. (Koike – [0048] [0201-0202] Object images OBJ1 to OBJ10 displayed in the object image group OBJ show specific POI categories, and are assigned the codes of the POI categories. POI categories represent the preformulated query. For example OBJ5 is an ATM POI category (textual bubble))
Regarding independent claim 17, claim 17 is directed to a computing device. Claim 17 have similar/same technical features/limitation as Claim 1 and the claims are rejected under the same rational.
Regarding dependent claim 18, Koike teaches: wherein the input is a drag and drop command. (Koike – [0001] The present invention particularly relates to a navigation system that displays an object image for displaying a POI category for which searching is desired in the area of the map displayed on display means, and searches for a POI specified by the object image by using drag-and -drop on the map that has the object image displayed.)
Regarding dependent claim 19, Koike teaches: wherein the at least one of the first set of preformulated queries is represented as a textual bubble in the digital map. (Koike – [0201-0202] Object images OBJ1 to OBJ10 displayed in the object image group OBJ show specific POI categories, and are assigned the codes of the POI categories. POI categories represent the preformulated query. For example OBJ5 is an ATM POI category (textual bubble))
Regarding dependent claim 20, Koike teaches: detecting a geographic location of a user; (Koike − [0196] Positioning means 22 is composed of a GPS processing circuit or the like, receives and processes a GPS satellite signal, and represents the current position of the portable terminal device 20 as a longitudinal and latitudinal position.)
Koike does not explicitly teach: and marking the geographic location in the digital map prior to receiving the input applied to the preformulated query.
However, Seidman teaches: and marking the geographic location in the digital map prior to receiving the input applied to the at least one of the first set of preformulated queries. (Seidman – [0056-0057] The user's current location, as determined by the geo-location subsystem, is the default. See FIG. 3 for an example of the Agree Use Location screen. [0058] Once the location is selected in step 130, the Locate Me default screen 400 appears showing a map in the top portion of the viewport with the selected or default location centered within the map. An icon (marker) in the center of the map is the geo-location of a user.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Koike, Seidman and Sheha since each inventions are in the same field of endeavor of providing geographical locations for Point of Interest (POI) in an electronic map. Adding the teaching of Sheha to include user preferences under the filtering mode for query the results of POI. One of ordinary skill in the art would have been motivated to make such modification to improve POI searching when choosing a POI category for displaying in an electronic map.
Regarding dependent claim 21, Koike does not explicitly teach: wherein the second set of preformulated queries provides a plurality of filters that may be applied to further narrow the search results.
However, Seidman teaches: wherein the second set of preformulated queries provides a plurality of filters that may be applied to further narrow the search results. (Seidman − [0078-0079] Filter mode. Once results appear on the screen, the filter and location buttons become active. See FIG. 11. In the Filter Mode example screenshot shown in FIG. 11, three scroll wheels appear with three selectable filters. The three scroll wheels that are selectable filters are the second set of preformulated queries.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Koike, Seidman and Sheha since each inventions are in the same field of endeavor of providing geographical locations for Point of Interest (POI) in an electronic map. Adding the teaching of Sheha to include user preferences under the filtering mode for query the results of POI. One of ordinary skill in the art would have been motivated to make such modification to improve POI searching when choosing a POI category for displaying in an electronic map.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL E BARNES JR/Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177